DYNAVAX TECHNOLOGIES CORPORATION

AMENDED AND RESTATED

MANAGEMENT CONTINUITY AND SEVERANCE AGREEMENT

     This Amended and Restated Management Continuity and Severance Agreement
(the “Agreement”) is dated as of November 12, 2010, by and between Dino Dina,
Chief Executive Officer ("Employee"), and Dynavax Technologies Corporation, a
Delaware corporation (the "Company" or “Dynavax”). This Agreement supersedes and
replaces in its entirety the amended Management Continuity and Severance
Agreement, dated as of October 3, 2008, between the Company and Employee.



RECITALS




     A. It is expected that another company may from time to time consider the
possibility of acquiring the Company or that a change in control may otherwise
occur, with or without the approval of the Company’s Board of Directors. The
Board of Directors recognizes that such consideration can be a distraction to
Employee and can cause Employee to consider alternative employment
opportunities. The Board of Directors has determined that it is in the best
interests of the Company to assure that the Company will have the continued
dedication and objectivity of the Employee, notwithstanding the possibility,
threat, or occurrence of a Change of Control (as defined below) of the Company.

     B. The Company’s Board of Directors believes it is in the best interests of
the Company to retain Employee and provide incentives to Employee to continue in
the service of the Company.

     C. The Board of Directors further believes that it is imperative to provide
Employee with certain benefits upon a termination of Employee’s employment or a
Change of Control, which benefits are intended to provide Employee with
encouragement to Employee to remain with the Company.

     Now therefore, in consideration of the mutual promises, covenants, and
agreements contained herein, and in consideration of the continuing employment
of Employee by the Company, the parties hereto agree as follows:

1.      Employment.     (a) Employee will serve as the Chief Executive Officer
of the Company,  

reporting to the Company’s board of directors, and shall have those duties and
responsibilities as CEO set forth on Schedule A hereto. The Employee shall
perform services principally at the Company’s headquarters located in Berkeley,
California. In addition, Employee shall make such business trips to such places
as may be necessary or advisable for the efficient operations of the Company.
During his employment with the Company, Employee will devote Employee’s best
efforts and substantially all of Employee’s business time and attention to the
business of the Company.

D. Dina Continuity Agreement    -1-  888699 v6/HN     


--------------------------------------------------------------------------------

     (b) Employee shall be paid a base salary (the “Base Salary”) at the annual
rate of $408,000, payable in bi-weekly installments, consistent with the
Company’s payroll practices. Employee shall also be eligible to earn an annual
bonus (the “Bonus”) of up to $244,800, with the actual Bonus earned determined
in the sole discretion of the board based upon achievement of such milestones as
to which the board and Employee shall mutually agree.

     (c) Upon submission of itemized expense statements in the manner specified
by the Company, Employee shall be entitled to prompt reimbursement for
reasonable business travel and other reasonable business expenses duly incurred
by Employee in the performance of his duties.

     (d) Employee shall be eligible to participate in the Company’s medical and
dental insurance plans, life and disability insurance plans, and retirement
plans, if any, as in effect from time to time and made available to other
officers of the Company, in each case pursuant to the terms and conditions of
such plans.

     (e) So long as Employee serves as an officer or director of the Company,
Employee shall be provided with the benefits of indemnification, including
advancement of expenses, as provided in the Company’s certificate of
incorporation and bylaws, as in effect from time to time for similarly situated
officers and directors, as well as under that certain Indemnification Agreement,
dated February 9, 2004 between the Company and Employee (the “Indemnification
Agreement”). In addition, for so long as Employee serves as an officer or
director of the Company, the Company shall at all times maintain director and
officer insurances in such form and amount as the board of directors shall
determine, and shall ensure that Employee is covered under such policies in his
capacity as an officer and/or director, as applicable.

     (f) The Company and Employee acknowledge that Employee's employment is and
shall continue to be at-will, as defined under applicable law, and that
Employee’s employment with the Company may be terminated by either party at any
time for any or no reason. If Employee's employment terminates for any reason,
Employee shall not be entitled to any payments, benefits, damages, award, or
compensation other than as provided in this Agreement, and as may otherwise be
available in accordance with the terms of the Company’s established employee
plans and written policies at the time of termination. The terms of this
Agreement shall terminate upon the date that all obligations of the parties
hereunder have been satisfied.

2.      Benefits upon Termination of Employment.     (a) Termination for Cause.
If Employee's employment is terminated for  

Cause at any time, then Employee shall not be entitled to receive payment of any
severance benefits. Employee will receive payment for all accrued but unpaid
salary and vacation as of the date of Employee’s termination of employment, and
Employee’s benefits will continue under the Company's then-existing benefit
plans and policies in accordance with such plans and policies in effect on the
date of termination and applicable law. If the Company proposes to terminate the
Employee’s employment for Cause, the Company shall provide written notice to the
Employee

D. Dina Continuity Agreement    -2-  888699 v6/HN     


--------------------------------------------------------------------------------

setting forth the reasons for such termination and giving the Employee an
opportunity to respond and to cure (to the extent such reason is capable of
cure) prior to the effective date of termination, which shall be not less than
thirty (30) calendar days after the Employee’s receipt of such notice.

     (b) Other Terminations. If Employee’s employment ends as a result of death
or disability, or other than by reason of Involuntary Termination, then Employee
shall not be entitled to receive payment of any severance benefits. Employee
will receive payment for accrued but unpaid salary and vacation as of the date
of Employee’s termination of employment, and Employee’s benefits will be
continued under the Company's then-existing benefit plans and policies in
accordance with such plans and policies in effect on the date of termination and
applicable law.

     (c) Involuntary Termination. In the event of an Involuntary Termination,
and subject to Employee executing a general release in favor of the Company, in
a form acceptable to the Company (the “Release”), and allowing such Release to
become effective not later than 60 days following Employee’s Separation from
Service, then Employee shall be entitled to receive the following severance
benefits (the “Severance Benefits”):

     (i) a lump-sum cash severance payment equal to twenty-four (24) months of
the Employee’s then-current Base Salary (ignoring any reduction in Base Salary
that forms the basis for a Resignation for Good Reason), subject to applicable
tax withholdings, paid on the 60th day following Employee’s Separation from
Service;

     (ii) if Employee is participating in the Company’s employee group health
insurance plans on the effective date of termination, and timely elects and
remains eligible for continued coverage under COBRA, or, if applicable, state or
local insurance laws, the Company shall pay to Employee, on the first day of
each month, a cash payment equal to the applicable COBRA premiums for that month
(including premiums for Employee and his eligible dependents who have elected
and remain enrolled in such COBRA coverage), subject to applicable tax
withholdings (such amount, the “Special Cash Payment”), for a number of months
equal to the lesser of (i) the duration of the period in which Employee and his
eligible dependents are eligible for and enrolled in such COBRA coverage (and
not otherwise covered by another employer’s group health plan) and (ii)
twenty-four (24) months. Employee may, but is not obligated to, use such Special
Cash Payment toward the cost of COBRA premiums. On the 60th day following
Employee’s Separation From Service, the Company will make the first payment to
Employee under this Section 2(c)(ii), in a lump sum, equal to the aggregate
Special Cash Payments that the Company would have paid to Employee through such
date had the Special Cash Payments commenced on the first day of the first month
following the Separation From Service through such 60th day, with the balance of
the Special Cash Payments paid thereafter on the schedule described above. In
the event Employee becomes covered under another employer's group health plan or
otherwise ceases to be eligible for COBRA during the period provided in this
Section 2(c)(ii), Employee must immediately notify the Company of such event and
the Company shall cease payment of the Special Cash Payments and shall have no
further obligations under this Section 2(c)(ii);

D. Dina Continuity Agreement    -3-  888699 v6/HN     


--------------------------------------------------------------------------------

     (iii) all of Employees then-outstanding stock options shall automatically
accelerate and fully vest, effective as of Employee’s termination date; and

     (iv) Employee shall have until the earlier of (i) the third anniversary of
the termination of Employee’s continuous service (as defined under the
applicable option award agreement) and (ii) the original term of each such
option (subject to any earlier termination in the event of a Corporate
Transaction as may be provided under the applicable stock plan) in which to
exercise his vested options. In no event will Employee’s options be exercisable
beyond their original full term.

     Employee acknowledges that Sections 2(c)(iii) and (iv) above and Section
3(a) below amend the terms of his currently outstanding stock options, and as a
result, some or all of such options may cease, as of the date of this Agreement,
the date of the Change of Control and/or as of the date of his Involuntary
Termination, to be treated as incentive stock options, in accordance with
applicable law.

3.      Benefits upon a Change of Control.     (a) In the event of a Change of
Control, and subject to Employee’s continued  

service with the Company through the time immediately prior to the closing of
such Change of Control, and subject to Employee executing a Release, and
allowing such Release to become effective not later than the effective date of
the Change of Control, all of Employee’s then-outstanding stock options shall
automatically accelerate and fully vest as of immediately prior to the effective
time of such Change of Control.

     (b) In the event of a Change of Control, if Employee’s employment with the
Company and its affiliates is terminated for any reason, including voluntary
termination, which need not include his termination as a director of the
Company, such that Employee’s suffers a Separation from Service on or following
the Change of Control but on or before January 13 of the calendar year following
the calendar year in which the effective time of the Change of Control occurs,
and subject to Employee executing a Release, and allowing such Release to become
effective not later than 60 days following Employee’s Separation from Service
(which 60th date shall be not later than March 15 of such calendar year
following the calendar year in which the effective time of the Change of Control
occurs), then Employee shall be entitled to receive the following severance:

     (i) each of the Severance Benefits described in Section 2(c) above, as and
when due as provided in Section 2(c) above; and

     (ii) a lump-sum cash severance payment equal to 100% of Employee’s target
Bonus for the year of termination, subject to applicable tax withholdings, paid
on the 60th day following Employee’s Separation from Service.

     In no event shall Employee receive severance benefits under both Section
2(c) and Section 3(b) – that is, there shall be no duplication of the severance
benefits provided under Section 2(c)(i)-(iv).

D. Dina Continuity Agreement    -4-  888699 v6/HN     


--------------------------------------------------------------------------------

     4. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:

     (a) Change of Control. “Change of Control” shall mean the occurrence of any
of the following events:

     (i) Change of Ownership. Any “Person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then-outstanding voting
securities; or

     (ii) Merger/Sale of Assets. In the event of (x) a merger, acquisition or
consolidation of the Company, whether or not approved by the Board, other than a
merger, acquisition or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; (y) the stockholders of the
Company approve a plan of complete liquidation, dissolution or similar
extraordinary transaction of the Company; or (z) the sale or disposition by the
Company of all or substantially all of the Company’s assets.

     (b) Cause. “Cause” shall mean: (i) gross negligence or willful misconduct
in the performance of Employee’s duties to the Company, where such gross
negligence or willful misconduct has resulted or is reasonably likely to result
in substantial and material damage to the Company or its subsidiaries taken as a
whole; (ii) repeated unexplained or unjustified absence from the Company; (iii)
a material and willful violation of any federal or state law (other than
misdemeanor traffic violations) that has resulted or is reasonably likely to
result in substantial and material damage to the Company or its subsidiaries
taken as a whole; (iv) commission of any act of fraud with respect to the
Company that is material and significant; or (v) conviction of a felony or a
crime involving moral turpitude causing material harm to the standing and
reputation of the Company, in each case as determined in good faith by the
Board.

     (c) Involuntary Termination. “Involuntary Termination” shall mean a
termination of Employee’s employment with the Company and its affiliates, which
need not include his termination as a director of the Company, that also
constitutes a Separation from Service, in any case as a result of either: (i) a
termination by the Company without Cause and other than as a result of
Employee’s death or disability; or (ii) Employee’s resignation for Good Reason.

     (d) Good Reason. “Good Reason” shall mean Employee’s resignation from all
employment positions he then holds with the Company and its affiliates, which
need not include his termination as a director of the Company, as a result of:

D. Dina Continuity Agreement    -5-  888699 v6/HN     


--------------------------------------------------------------------------------

     (i) a material reduction or change in Employee’s job duties,
responsibilities, and requirements inconsistent with the Employee’s position
with the Company and the Employee’s prior duties, responsibilities, and
requirements;

     (ii) a requirement that Employee report to a corporate officer or employee
rather than the board of directors of the Company;

     (iii) a material reduction of Employee’s Base Salary or Bonus (other than
in connection with a general decrease in base compensation for most officers of
the Company or any successor corporation);

     (iv) a requirement that Employee relocate to a facility or location that
increases Employee’s one-way commute by more than thirty-five (35) miles; or

     (v) any other action that constitutes a material breach by the Company (or
any successor thereto) of this Agreement.

     Notwithstanding the foregoing, Good Reason shall only exist if: (x)
Employee provides written notice to the Company of the existence of the
condition that forms the basis for such resignation for Good Reason within
ninety (90) days following its initial existence; (y) upon such notice, the
Company does not cure such condition within thirty (30) days thereafter to the
reasonable satisfaction of Employee; and (z) Employee’s resignation occurs not
later than one hundred eighty (180) days after the occurrence of the condition
giving rise to the resignation right.

     For the avoidance of doubt, Employee acknowledges and agrees that the terms
of this Agreement, as amended and restated on November 12, 2010, do not
constitute grounds for Good Reason, and Employee’s execution of this Agreement
constitutes a waiver of any claim of Good Reason under any predecessor
understanding or agreement, including this Agreement.

     (e) Separation from Service shall mean Employee’s “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h) without regard to
any permissible alternative definition thereunder.

     5. Conflicts. Employee represents that his performance of all the terms of
this Agreement will not breach any other agreement to which Employee is a party.
Employee has not entered, and will not during the term of this Agreement enter,
into any oral or written agreement in conflict with any of the provisions of
this Agreement. Employee further represents that he is entering into or has
entered into an employment relationship with the Company of his own free will
and that he has not been solicited as an employee in any way by the Company.

     6. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation, or otherwise) to
all or substantially all of the Company's business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in

D. Dina Continuity Agreement    -6-  888699 v6/HN     


--------------------------------------------------------------------------------

the absence of a succession. The terms of this Agreement and all of Employee's
rights hereunder and thereunder shall inure to the benefit of, and be
enforceable by, Employee's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.

     7. Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. Mailed notices to Employee shall be
addressed to Employee at the home address that Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

8.      Parachute Payments.     (a) If any payment or benefit Employee would
receive from the Company or  

otherwise in connection with a Change of Control or other similar transaction
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1988, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax, or (y) the largest portion, up to and including the total, of the
Payment, whichever amount ((x) or (y)), after taking into account all applicable
federal, state and local employment taxes, income taxes, and the Excise Tax (all
computed at the highest applicable marginal rate), results in Employee’s receipt
of the greatest economic benefit notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a Reduced Amount will give rise to
the greater after tax benefit, the reduction in the Payments shall occur in the
following order: (a) reduction of cash payments; (b) cancellation of accelerated
vesting of equity awards other than stock options; (c) cancellation of
accelerated vesting of stock options; and (d) reduction of other benefits paid
to Employee. Within any such category of payments and benefits (that is, (a),
(b), (c) or (d)), a reduction shall occur first with respect to amounts that are
not “deferred compensation” within the meaning of Section 409A and then with
respect to amounts that are. In the event that acceleration of compensation from
Employee’s equity awards is to be reduced, such acceleration of vesting shall be
canceled, subject to the immediately preceding sentence, in the reverse order of
the date of grant.

     (b) The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such event, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder. The independent registered public accounting
firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting

D. Dina Continuity Agreement    -7-  888699 v6/HN     


--------------------------------------------------------------------------------

documentation, to the Company and Employee within thirty (30) calendar days
after the date on which Employee’s right to a Payment is triggered (if requested
at that time by the Company or Employee) or such other time as reasonably
requested by the Company or Employee. Any good faith determinations of the
independent registered public accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Employee.

9.      Miscellaneous Provisions.     (a) No Duty to Mitigate. Employee shall
not be required to mitigate the  

amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor shall any such payment be reduced by any
earnings that Employee may receive from any other source (except as expressly
provided in Section 2(c)(ii)).

     (b) Waiver. No provision of this Agreement shall be modified, waived, or
discharged unless the modification, waiver, or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

     (c) Whole Agreement. No agreements, representations, or understandings
(whether oral or written and whether expressed or implied) which are not
expressly set forth in this Agreement have been made or entered into by either
party with respect to the subject matter hereof. This Agreement supersedes any
agreement of the same title and concerning similar subject matter dated prior to
the date of this Agreement, and by execution of this Agreement both parties
agree that any such predecessor agreement shall be deemed null and void;
provided, that all of Employee’s stock options issued prior to or after the date
hereof shall remain in effect in accordance with their terms, except to the
extent specifically modified hereby. The Agreement may not be modified or
amended in any way except by a written agreement executed by Employee and a duly
authorized member of the board of directors. For the avoidance of doubt, nothing
in this Agreement supersedes or replaces the terms of the Proprietary
Information and Inventions Assignment Agreement and Indemnification Agreement
between the Company and Employee, the terms of which remain in full force and
effect.

     (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without reference to conflict of laws provisions.

     (e) Severability. If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction and to any
extent, be invalid or unenforceable, such term or provision shall be ineffective
as to such jurisdiction to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable the remaining terms and
provisions of this Agreement or the application of such terms and provisions to
circumstances other than those as to which it is held invalid or unenforceable,
and a suitable and equitable term or provision shall be substituted therefore to
carry out, insofar as may be valid and enforceable, the intent and purpose of
the invalid or unenforceable term or provision.

D. Dina Continuity Agreement    -8-  888699 v6/HN     


--------------------------------------------------------------------------------

     (f) Arbitration. Any dispute or controversy arising under or in connection
with this Agreement may be settled at the option of either party by binding
arbitration in the County of Alameda, California, in accordance with the rules
of the American Arbitration Association then in effect before a single
arbitrator. Any award made by such panel shall be final, binding and conclusive
on the parties for all purposes, and the judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Punitive damages shall not
be awarded.

     (g) Legal Fees and Expenses. The parties shall each bear their own
expenses, legal fees, and other fees incurred in connection with this Agreement;
provided that the Company shall bear the legal fees and expenses of Employee not
to exceed $15,000. This means the Company pays its own legal fees in connection
with this Agreement and the Employee is responsible for his own legal fees in
connection with this Agreement. However, the arbitrator may award legal fees and
expenses in connection with any arbitration as deemed appropriate.

     (h) No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment, or other creditor’s
process, and any action in violation of this Section 9(h) shall be void.

     (i) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

     (j) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that such assignee is the employer of the Employee. In the case of any
such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Employee except that the
term “Company” shall continue to mean Dynavax Technologies Corporation with
regard to the definition of a Change of Control.

     (k) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

     (l) Application of Section 409A. It is intended that each installment of
payments and benefits provided for in this Agreement is a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of
doubt, it is intended that payments and benefits set forth in this Agreement
satisfy, to the greatest extent possible, the exceptions from the application of
Section 409A of the Code and the regulations and other guidance thereunder and
any state law of similar effect (collectively, “Section 409A”), including but
not limited to the exceptions under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5), and 1.409A-1(b)(9), and this Agreement will be construed in
accordance therewith to the maximum extent permitted by law. Notwithstanding
anything to the contrary set forth herein, to the extent that any payments and
benefits provided under this Agreement constitute “deferred compensation” within
the meaning of Section 409A, and Employee is, on the termination of

D. Dina Continuity Agreement    -9-  888699 v6/HN     


--------------------------------------------------------------------------------

service, a “specified employee” of the Company or any successor entity thereto,
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the payments and benefits payable
upon such a Separation from Service shall be delayed until the earliest to occur
of: (a) the date that is six months and one day after Employee’s Separation from
Service, (b) the date of Employee’s death or (c) such earlier date as is
permitted under Section 409A (such applicable date, the “Specified Employee
Initial Payment Date”). On the Specified Employee Initial Payment Date, the
Company (or the successor entity thereto, as applicable) shall (i) pay to
Employee a lump sum amount equal to the sum of the payments and benefits that
Employee would otherwise have received through the Specified Employee Initial
Payment Date if the commencement of the payment of such amounts had not been so
delayed pursuant to this Section and (ii) commence paying the balance of the
payments and benefits in accordance with the applicable payment schedules set
forth in this Agreement.



[SIGNATURE PAGE FOLLOWS]




D. Dina Continuity Agreement    -10-  888699 v6/HN     


--------------------------------------------------------------------------------

The parties have executed this Agreement on the date first written above.

DYNAVAX TECHNOLOGIES CORPORATION



By: /s/ Arnold L. Oronsky

Title: Chairman of the Board

Address: 2929 Seventh Street
Suite #100
Berkeley, CA 94710




DINO DINA      Signature:    /s/ Dino Dina 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Address:       6140 Buena Vista Avenue         Oakland, CA 94618 


D. Dina Continuity Agreement    -11-  888699 v6/HN     


--------------------------------------------------------------------------------



Schedule A






Business Development

Capital Formation

Legal

Intellectual Property

Discovery Research

Investor Relations




D. Dina Continuity Agreement    -12-  888699 v6/HN     


--------------------------------------------------------------------------------